Beck, J.
Under a "contract by the terms of which a party to it, in consideration of his cultivating land belonging to another and doing certain other things, is to receive “one half of the lint-cotton, corn, and every other crop grown on said farm,” the person cultivating the land *51(whether tenant or cropper it is not material to decide in this case) is not entitled to one half of the cottonseed produced during the season in which the crop was raised, or to the proceeds thereof. The use of.the expression, “one half of the lint-cotton,” has the effect of excluding the idea of participation by the tenant or cropper in the cottonseed.
July 14, 1914.
Complaint. Before Judge George. Crisp superior court. May 21, 1913.
E. F. Strozier, for plaintiff in error.
Crum & Jones, contra.

Judgment affirmed.


All the Justices concur.